DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities: typographical errors.
Claim 1, line 17 should read “wherein the housing and the outer sheath form[[s]] a releasable handshake.”
Claim 2, line 3 should read “when the release portion moves to its most distal portion.” 
Claim 3, line 2 should read “release portion.”
Claim 5, line 2 should read “wherein the first and second jaws pivotally connect to the pivot.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first and second arms" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first arm" and “the second arm” in line 1. There is insufficient antecedent basis for these limitations in the claim.
For examination purposes, the first arm is interpreted as the first jaw and the second arm is interpreted as the second jaw.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US Pub. No. 2008/0306491).
Regarding claims 1, 2, and 4-17, Cohen discloses an endoscopic device (for example, see paragraph 5 and Figures 1-7) comprising a clip assembly comprising a 
Regarding claim 19, Cohen discloses an endoscopic device (for example, see paragraph 5 and Figures 1-7) comprising a clip assembly comprising a first jaw (one of 104), a second jaw (the other of 104), the first and second jaws (104, 104) selectively moving between a fully closed position and a fully opened position (for example, see paragraphs 62, 64, and 69), and a driving assembly (132), a portion of the driving assembly (132) removably engaging the clip assembly (via 134), wherein the clip assembly is made of electrically nonconductive or non-magnetic material for all components that are left in a patient (for example, see paragraph 96, wherein polymers ceramics, and biologicals are non-conductive or non-magnetic materials).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Gayzik (US Pub. No. 2010/0016873).
Cohen discloses the claimed invention except for the driver comprising a T-tag received in the release portion, two wires of the T-tag selectively move radially inward and slip out from the release portion when a predetermined force is pulled. Gayzik also discloses a clip and a driver (for example, see Figure 17). Gayzik teaches the driver .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 1 above, and further in view of Brenner (US Pub. No. 2012/0059394).
Cohen discloses the claimed invention except for the first jaw being longer than the second jaw. Brenner also discloses a clip comprising a first jaw and a second jaw (for example, see Figures 10A-11E). Brenner teaches the clip jaws may have the same length or different lengths (for example, see paragraphs 116 and 117). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Cohen’s first jaw being longer than the second jaw as taught by Brenner. Doing so would tailor the clip to meet the needs of an intended application in which having jaws of different lengths enables the clip to grasp tissue more effectively. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of copending Application No. 16/192,202 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 14, 2021